Case 7:15-cr-00005-NSR Document 354 Filed 11/20/20 Page 1 of 1




                                             Defendant's request to adjourn the
                                             Interim VOSR Conf. from Nov. 23, 2020
                                             until Jan. 7, 2021 at 2:00 pm is granted
                                             with the Government's consent. Clerk of
                                             Court requested to terminate the motion
                                             (doc. 353).
                                             Dated: Nov. 20, 2020




                            -11
